Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered. 
Claim Status
Claims 1-2, 4-9, 11 and 14-24 are pending.
Claims 3, 10 and 12-13 are canceled by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher B. Kilner, Reg. No. 45,381 on 11/9/2021.
The application has been amended as follows: 
2. (Currently Amended) A display apparatus comprising:

a plurality of pixels arranged over the flat portion and the folded portion; and
a plurality of spacers protruding from a pixel-defining film and arranged between the plurality of pixels on the flat portion,
wherein the plurality of spacers are arranged in a lattice pattern in a plan view on the flat portion, and
the plurality of spacers are not located on the folded portion such that no spacers are disposed in the folded portion.  

	Reasons for Allowance
Claims 1-2, 4-9, 11 and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding “a device/method” in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US Choi in combination of US 2019/0361494 A1 to Wu, US 2018/0040857 A1 to Hong and US 2019/0173042 A1 to Lim) substantially teach some of following limitations:
Choi discloses a display apparatus comprising: 
a panel body (display panel 110 in Fig. 1) comprising a folded portion (FA) configured to be bent about a folding axis (FA has a folding axis in a left-right direction in Fig. 8) and a flat portion (NFA) connected to the folded portion (FA);  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Choi’s Fig. 2A, 
a plurality of pixels (pixels made of OLEDs 130 and banks 107 in Figs. 2A-2C) arranged over the flat portion (NFA) and the folded portion (FA); and  
a plurality of spacers (spacers comprising 150, 160 and 170 in Fig. 2A) arranged between the plurality of pixels, 
wherein the plurality of spacers (150/160/170 in Fig. 8) are arranged in a lattice pattern in a plan view on the flat portion (spacers 350(150) of 150/160/170 are in a lattice pattern in a plan view on the NFA portion), and  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Choi’s Fig. 8, annotated.
However, Choi in combination of Wu, Hong and Lim does not expressly disclose “all adjacent spacers among the plurality of spacers arranged along a direction parallel to the folding axis on the folded portion are arranged at an oblique angle relative to the folding axis” recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 4-9, they are allowed due to their dependencies of claim 1.
Regarding claim 2, Choi in combination of Wu, Hong and Lim teaches some of limitations similar to claim 1, but not the limitation “the plurality of spacers are not located on the folded portion such that no spacers are disposed in the folded portion” recited in the claim 2. Therefore, the claim 2 is allowed.
Regarding claims 21-24, they are allowed due to their dependencies of claim 2.
Regarding claim 11, it is a method of allowed product made in claim 1 or claim 2, it includes allowed limitation of “having all adjacent spacers among the plurality of spacers arranged along a direction parallel to the folding axis on the folded portion 
Regarding claims 14-20, they are allowed due to their dependencies of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/FARUN LU/Primary Examiner, Art Unit 2898